UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 180 State Street, Suite 200 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (817) 424-2424 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo ü The number of shares of Common Stock, par value $0.01 per share, outstanding as of May 1, 2010 was 9,553,847. HKN, INC. INDEX TO QUARTERLY REPORT March 31, 2010 Page PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Operations 5 Consolidated Condensed Statements of Cash Flows 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 6. Exhibits 36 SIGNATURES 38 2 PART I – FINANCIAL INFORMATION 3 ITEM 1.CONDENSED FINANCIAL STATEMENTS HKN, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands, except for share amounts) Assets March 31, December 31, (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intangible assets Investment in Global Equity investment in Spitfire Other assets, net $ $ Liabilities and Stockholders' Equity Current Liabilities: Trade payables $ $ Accrued liabilities and other Income tax contingency Revenues and royalties payable Total Current Liabilities Asset Retirement Obligation Deferred Income Taxes Preferred Stock Dividends Payable 4 - Total Liabilities Stockholders’ Equity: Series G1 Preferred Stock, $1.00 par value; $100 thousand liquidation value 700,000 shares authorized; 1,000 shares outstanding 1 1 Series G2 Preferred Stock, $1.00 par value; $100 thousand liquidation value 100,000 shares authorized; 1,000 shares outstanding 1 1 Common stock, $0.01 par value; 24,000,000 shares authorized; 9,553,847 shares issued 96 96 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total HKN, Inc. Stockholders' Equity Noncontrolling interest Total Stockholders’ Equity $ $ The accompanying Notes to Consolidated Condensed Financial Statements are an integral part of these Statements. 4 HKN, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited, in thousands except for share and per share amounts) Three Months Ended March 31, Revenues and other: Oil and gas operations $ $ Fees, interest and other income Total revenue Costs and Expenses: Oil and gas operating expenses General and administrative expenses Provision (benefit) for doubtful accounts ) Depreciation, depletion, amortization and accretion Equity in losses of Spitfire 20 90 Other losses 42 47 Total costs and expenses Income (loss) before income taxes $ $ ) Income tax expense (benefit) - ) Net income (loss) $ $ ) Net loss attributable to noncontrolling interest - Net income (loss) attributable to HKN, Inc. ) Dividends related to preferred stock (4 ) ) Net income (loss) attributed to common stock $ $ ) Basic and diluted net income (loss) per common share: Net income (loss) per common share $ $ ) Weighted average common shares outstanding The accompanying Notes to Consolidated Condensed Financial Statements are an integral part of these Statements. 5 HKN, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization and accretion Equity in losses of Spitfire 20 90 Realized gain from sale of Spitfire shares (9 ) - Change in operating assets and liabilities: Decrease (increase) in prepaid assets and other ) Decrease (increase) in accounts receivable and other ) Decrease in marketable securities - Increase (decrease) in trade payables and other ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of Spitfire common shares 90 - Net cash used in investing activities ) ) Cash flows from financing activities: Purchases of treasury shares - ) Net cash used in financing activities - ) Net increase in cash and temporary investments Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying Notes to Consolidated Condensed Financial Statements are an integral part of these Statements. 6 HKN, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS March 31, 2010 and 2009 (Unaudited) BASIS OF PRESENTATION Our accompanying consolidated condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to these rules and regulations, although we believe that the disclosures made are adequate to prevent the information presented from being misleading. In our opinion, these financial statements contain all adjustments necessary to present fairly our financial position as of March 31, 2010 and December 31, 2009 and the results of our operations and changes in our cash flows for the three months presented as of March 31, 2010 and 2009. The December 31, 2009 consolidated condensed balance sheet information is derived from audited financial statements. All adjustments represent normal recurring items. These condensed financial statements should be read in conjunction with the financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009. Certain prior year amounts have been reclassified to conform to the 2010 presentation. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period.Actual results could differ from these estimates. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the full year. Principles of Consolidation – The consolidated condensed financial statements include the accounts of all companies that we, through our direct or indirect ownership or shareholding, were provided the ability to control their operating policies and procedures.All significant intercompany balances and transactions have been eliminated. Consolidation of Variable Interest Entities – Our investment in BriteWater International, LLC (“BWI”), is considered to be a variable interest, as defined in ASC 810-10, Consolidation. ASC 810-10-25 requires the primary beneficiary of a variable interest entity’s (“VIE”) activities to consolidate the VIE. ASC 810-10-15 defines a VIE as an entity in which the equity investors do not have substantive voting rights and there is not sufficient equity at risk for the entity to finance its activities without additional subordinated financial support. We determined that our investment in BWI meets the requirements of ASC 810-10, and we are the primary beneficiary, as defined. Accordingly, we began consolidating the assets and liabilities of BWI as of June 30, 2009 (the investment date).The results of operations for the three months ended March 31, 2010 are consolidated in our results of operations. Please see Note 2 – “Investment in BriteWater International, LLC” for additional information. The following table summarizes the balance sheets for BWI as of March 31, 2010 and December 31, 2009: March 31, December 31, (in thousands) Assets: Cash and cash equivalents $
